Citation Nr: 1821413	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  16-54 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1988 to June 1988.  He also had subsequent periods of reserve service in the New York Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction resides at the RO in Newark, New Jersey.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right foot disability, which he contends stems from an incident during a period of active duty for training (ACDUTRA) where he dropped a 50 pound ammunition box onto his right foot.

A February 1989 Statement of Medical Examination and Duty Status indicates the Veteran dropped a box of ammunition weighing about 50 pounds on his right foot causing injury.  See also Dr. C.B.'s July 1989 Stmt. (indicating that Veteran was seen two days after injury and underwent surgery due to the injury in Jan. 1989).

The Veteran was afforded a VA compensation examination in May 2015, in which he was diagnosed with status-post right foot trauma, status-post right foot surgery, and right foot hallux valgus, metatarsalgia, and degenerative joint disease (DJD) first toe.  Although an examination report was completed, the examiner was not requested to provide an opinion.  Yet, in July 2015, another clinician submitted an addendum.  Initially, the opinion provider indicated that the Veteran's right foot condition was less likely than not incurred in or caused by service, because his documented in-service right foot injury was an acute condition, which resolved.  Moreover, the commenting clinician indicated that the Veteran had a pre-existing condition prior to service that was not aggravated beyond the natural progression.

The July 2015 VA opinion is inadequate for several reasons.  First, the examiner did not address the Veteran's lay statements regarding a continuity of symptomatology.  Next, in providing an opinion regarding the pre-existing hallux valgus, the examiner did not address the STRs, which actually show a condition that was "asymptomatic and mild" on entry and symptomatic and more severe during service.  Accordingly, the Veteran should be afforded a new VA compensation examination to determine the nature and etiology of his claimed right foot condition. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA compensation examination addressing the nature and etiology of his claimed right foot condition.  His claims file, including a complete copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following complete review of the record, including prior examination reports and opinions and the Veteran's statements, the examiner must address the following:

(a)  Identify and clearly describe all diagnoses related to the Veteran's right foot condition.  If none have been identified, then the examiner must explain this finding.

(b)  Does the evidence of record clearly and unmistakably show the Veteran had a right foot disability prior to him beginning his active duty service?

In making this determination, the examiner's attention is directed to the Veteran's December 1987 military entrance examination (documenting asymptomatic pes planus and mild hallux valgus) and STRs dated in February and March 1988 (documenting symptomatic hallux valgus during basic training).

(c)  If the answer to subpart (a) is "yes" to clear and unmistakable pre-existence, then does the evidence also clearly and unmistakably show the pre-existing condition was not aggravated (i.e., permanently worsened) during or by the Veteran's service, meaning exacerbated beyond the condition's natural progression?

In making this determination, the examiner's attention is also directed to the Veteran's February 1989 Statement of Medical Examination and Duty Status (indicating that he dropped 50lbs. on his right foot causing injury) and Dr. C.B.'s July 1989 Statement (indicating that the Veteran was seen shortly after this injury and ultimately underwent surgery due to this incident in January 1989).

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a mere temporary or intermittent flare-up of symptoms.  The examiner is reminded that the evidentiary standard of clear and unmistakable evidence means the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).

(d)  If the answer to subpart (a) conversely is "no", then is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed right foot condition, is etiologically related to, or had its onset during, his active military service?

When responding, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

2.  After completing this and any other development deemed necessary, readjudicate the claims remaining on appeal.  If service connection remains denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

